PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/955,808
Filing Date: 31 Jul 2013
Appellant(s): Bhamra et al.



__________________
Hamid R. Piroozi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

1.	Claims 1-4, 7, 26-30, 35-38 and 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farnsworth, Wireless Implantable EMG Sensing Microsystem, 2010, Electronic Thesis (“Farnsworth”), in view of Whitehurst, U.S. Patent No. 6,970,741 B2 (“Whitehurst”), and further in view of Robertson, U.S. Patent No. 8,114,021 B2 (“Robertson”).

2.	Claims 8, 10, 31-34, and 55-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farnsworth in view of Cauller, U.S. Patent Application Publication No. 2009/0157145 A1 (“Cauller”), and further in view of Robertson and Whitehurst.

3.	Claims 14, 17, 19, 40-43, and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farnsworth in view of Sirivisoot, U.S. Patent Application Publication No. 2011/0301716 A1 (“Sirivisoot”), and further in view of Whitehurst.

4.	Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farnsworth in view of Sirivisoot, and further in view of Roberson and Whitehurst, as applied to claim 14 above, and further in view of Addington, U.S. Patent Application Publication No. 2013/0204313 A1 (“Addington”).

5.	Claims 49 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farnsworth in view of Whitehurst, and further in view of Roberson, as applied to claims 26 and 36 above, and further in view of Cauller.

s 50-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farnsworth in view of Whitehurst, and further in view of Roberson, as applied to claim 26 above, and further in view of Sirivisoot.

7.	Claims 57 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farnsworth in view of Cauller, and further in view of Roberson and Whitehurst, as applied to claim 8 above, and further in view of Sirivisoot.

8.	Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farnsworth in view of Sirivisoot, and further in view of Roberson and Whitehurst, as applied to claim 19 above, and further in view of Cauller.


(2) Response to Argument
A.	Appellant’s arguments, see Appeal Brief, pp. 13-21, filed 25 January 2021, with respect to the rejection of claims 1-4, 7, 26-30, 35-38 and 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farnsworth in view of Whitehurst, and further in view of Robertson, have been fully considered, but they are not persuasive.
a.	Combining prior art elements according to known methods to yield predictable results – Applicable to rejected independent claims 1, 8, 14, and 26
	In the Appeal Brief, pages 13-16, Appellant discusses the teachings of Farnsworth and Whitehurst, and relates the wireless power transfer approach disclosed in both references to “near field” powering using magnetic/inductive field coupling. Here, Appellant is merely stating facts in the cited references.  Examiner acknowledges and does not dispute these facts.
On pages 16-18 of the Appeal Brief, Appellant contends the following:



However, respectfully, Appellant’s argument that the Present Application discloses “far field” power transfer approach using electric field coupling is distinguishable from the “near field” approach of Farnsworth and Whitehurst, Id. at 17, is not persuasive.  
The features upon which Appellant relies (i.e., structural elements that provide “far field electric field coupling”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim(s) merely recite limitations describing electrical communication, an electrical signal, and electrical power between the” pair of spaced-apart electrodes”, the “source of electrical power”, and the “controller”.  See Claims 1 and 14 of the Present Application. The electrical communication, electrical signal, and electrical power are all internal to the claimed implanted “electronic device”.  These recitations do not describe “far field electrical field coupling” between the implanted device and an external device.  Furthermore, the claim(s) lack any other recitation(s) that would constitute “far field electric field coupling”, as known in the art and explained in Appellant’s Appeal Brief, pages 13-15. Without the “far field electric field coupling” features further limiting the claim’s subject matter in a clear and definite manner, 
Next, Appellant contends in Appeal Brief, pages 19-21, the following:
…Since Farnsworth or for that matter Whitehurst, both use near field magnetic/inductive coupling for power transfer and further they both use the same transfer mechanisms for transmitting data, a passive system is sufficient. However, when the implantable device is farther away from the receiver then the near field coupling is insufficient. …
…
The transmitter of the present disclosure is not a purely passive transmitter. As discussed in the Present Application “[o]ne factor for the external transmitter power is the depth of implantation. There is an RF power transfer efficiency of 0.1% in air at 1 m (.e. 1 mW avg. to receive 1 uW). The power need multiplies by ~10-1,000 as the implant is placed deeper in the tissue: 0.01-1 W of average power is needed for depths of 0.1-5 cm.” Par. 0085 of the '379 Publication. Therefore, the transmitter of Farnsworth or for that matter of Whitehurst given that they both operate in near field can be and are different than the transmitter of the Present Application. Thus, combining Farnsworth with Whitehurst further suffers from not yielding predictable results of working on an implantable device that is implanted inside the muscle of a subject, far from a powering device placed on the skin of the subject.  

However, respectfully, this argument is not persuasive.  Again, the claim(s) do not provide structural elements or recite steps that distinguish between “passive digital data telemetry scheme” and non-passive telemetry.  In the argument above, Appellant does not point out which limitation is not taught by Farnsworth or Whitehurst.  Appellant merely describes in the telemetry feature of invention as disclosed in the Specification, filed 31 July 2013 in the Present Application; rather than, the invention as disclosed in the claim, which is broader in scope and, based on broadest reasonable interpretation, includes “passive digital data telemetry scheme”.  For example, Claim 1 merely claims 
	b.	There must be some teaching, suggestion, or motivation
Appellant contends, see Appeal Brief, pages 22-23, the following:
… There was no teaching, suggestion, or motivation in Farnsworth to implant the device into the muscle mass. The prevailing force in the art was captured by the above-quotation from Farnsworth. Thus in order to provide a prima facie case of obviousness, the Applicant respectfully argues, the Examiner has the burden to show either i) there was some teaching, suggestion, or motivation, and if not then ii) the proposed change was obvious to try.  The Applicant respectfully posits there was no such teach, suggestion, or motivation to implant into the muscle.  Thus, in order for there to be a prima facie case of obviousness, there has to be solid grounds for the substitution to be obvious to try. … The Applicant now respectfully asks a comparison of the Present Application with KSR. The field of EMG sensing was moving towards measuring electrical activities of muscle by placing sensors at the surface of muscles. There is no evidence that anyone had measured neuron activity within the muscle by an implantable device where the muscle neurons are much closer than the prevailing mode of measurement (on the surface of the muscle). Thus, the Applicant respectfully submits an implantable device capable of measuring electrical activity within the muscle, and one which can be injected into the muscle in a plurality of locations to adequately measure neuron activity is a far place from KSR’s obvious combination of readily accessible technologies.
Thus if there is no teaching, suggestion, or motivation to use an injectable device to measure neuron activity within the muscle mass, and it would not have been obvious to try (based on the standard provided 

However, respectfully, this argument is not persuasive.  
	Appellant’s assertion that the proposed combination must use the KSR rationale of “obvious to try” is incorrect.  Contrary to Appellant’s assertion that “the Examiner has the burden to show either i) there was some teaching, suggestion, or motivation, and if not then ii) the proposed change was obvious to try”, Id. at page 22, MPEP 2141(III) sets the guidelines for providing rationales to support rejections under 35 U.S.C. 103:
Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

It is noted that “there was some teaching, suggestion, or motivation” and “the proposed change was obvious to try” are only two of the exemplary rationales listed above.  

… Implantable epimysial Pt-Ir EMG sensing electrodes developed by the Cleveland FES Center and now manufactured by Ardiem Medical, Inc. are chosen for this application as they are preferred for the broad, flat, surgically accessible muscles in the residual limb. This system is also compatible with bipolar intramuscular EMG electrodes and potentially other EMG-sensing electrodes.

See Farnsworth, page 17 (emphasis added by Examiner).  Thus, Farnsworth provides an explicit teaching or suggestion to use intramuscular EMG electrodes that is in close proximity to a nerve (note that the claim(s) lack any specified distance range to further define the term “close proximity”).
Furthermore, there is in fact explicit suggestion or motivation for Farnsworth components of antenna and electrodes to be in a biocompatible housing that has a cross sectional diameter of 3 mm or less and configured for implantation by injection using a trochar, as taught by Whitehurst.  Farnsworth disclosed:
… Implantable epimysial Pt-Ir EMG sensing electrodes developed by the Cleveland FES Center and now manufactured by Ardiem Medical, Inc. are chosen for this application as they are preferred for the broad, flat, surgically accessible muscles in the residual limb. This system is also compatible with bipolar intramuscular EMG electrodes and potentially other EMG-sensing electrodes.

See Farnsworth, page 17 (emphasis added by Examiner).  Here, Farnsworth suggests using EMG electrodes to be surgically accessible to muscle and be intramuscular.  
In a future version, the ASIC may be bonded to an even smaller PCB or perhaps to the flexible substrate itself, covered in glob top epoxy resin, and encapsulated in medical-grade silicone…  Another potential method to improve integration, minimize device size, reduce cost, and improve device-to-device consistency would be to move from a hand-wound secondary coil to a thick-film coil patterned on the LCP substrate surface.

See Farnworth, pages 104-105.  This disclosure clearly illustrates Farnsworth desire to minimize device size.  Now, looking at Whitehurst, “SCU 130 case 152 may have a diameter of about 4-5 mm, or only about 3mm, or even less than about 3 mm.” See Whitehurst, column 13, lines 9-11.  Whitehurst also discloses that the “… the length and/or shape of an SCU 130 may be varied in order to monitor more effectively and/or deliver more effective treatment. For example, if the SCU is a thin cylindrical device with an electrode at each end, the length of this device may be varied to monitor/treat organs of different sizes.” See Whitehurst, column 13, lines 22-27.  Thus, as concluded by the Office Action, page 6, filed 30 July 2020, “[i]t would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the implantable EMG sensor of Farnsworth be in the configuration of Whitehurst in order to decrease the invasiveness of the implantable device, and to optimize implant placement for EMG sensing.”  
	c.	The reference must be analogous art to the claimed invention
Appellant contends, see Appeal Brief, page 24, the following:
However, it is “not required that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.” KSR Intl Co. v. Teleflex Inc., 

However, respectfully, this argument is not persuasive.  
According to the MPEP § 2141.01(a)(I), 
… Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

Appellant’s claimed invention is directed to “device implantable in an animal for measurement of tissue data, and in particular to the measurement of electrical activity in an animal muscle”.  See page 1 of Appellant’s Specification under the section “FIELD OF THE INVENTION”.  Generally, the claimed invention “pertain[s] to improvements in the measurement and use of electromyogram (EMG) devices”.  The specific technical problem faced by Appellant’s solution is:
… In order to take full advantage of the information provided by the residual and reinnervated muscles of upper-limb amputees, some means must be devised to retrieve consistent, predictable, and independent EMG signals. …

See Whitehurst, column 1, lines 12-15, under the section “FIELD OF THE INVENTION”.  Both the Appellant’s and Whitehurst’s disclosures are directed to measuring sensed electrical signals using a implanted sensor, and communicating the measured data to an external device.  Like Appellant’s and Farnsworth’s disclosures, Whitehurst teaches sensing tissue changes using EMG.  See Whitehurst, column 19, lines 5-12.  Furthermore, Whitehurst teaches that the length and/or shape of the SCU 130 (i.e. the biocompatible housing) “may be varied in order to monitor more effectively”.  Thus, Whitehurst is reasonably pertinent to the specific problem of providing consistent, predictable, and independent EMG signals, and generally to improvement in the measurement and use of EMG devices.  

B.	Appellant’s arguments, see Appeal Brief, p. 25, filed 25 January 2021, with respect to the rejection of claims 8, 10, 31-34, and 55-56 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farnsworth in view of Cauller, and further in view of Robertson and Whitehurst, have been fully considered, but they are not persuasive.
	For similar reasons above, Examiner respectfully maintains the rejection to claim 8.


	For similar reasons above, Examiner respectfully maintains the rejection to claim 14.

D.	Appellant’s arguments, see Appeal Brief, p. 25, filed 25 January 2021, with respect to the rejection of claims 2-4, 7, 10, 15-19, 27-43, and 45-60, have been fully considered, but they are not persuasive.
	Since claims 1, 8, 14, and 26 are obvious for the reasons above, Examiner respectfully maintains the rejection to claims 2-4, 7, 10, 15-19, 27-43, and 45-60.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        17 November 2021                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:
/JASON M SIMS/ Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.